Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez,
a la cual se une la Juez Asociada Señora Ro-dríguez Rodríguez.
Los hechos que dieron lugar a la controversia ante nues-tra consideración se resumen adecuadamente en la Opi-nión del Tribunal, por lo que procederé a exponer los fun-damentos que motivan mi disenso.
El Art. 20.030 del Código de Seguros, 26 LPRA see. 2003, establece que la persona que sufra daños y peijuicios tendrá la opción de presentar una acción directa contra el asegurador conforme a los términos y las limitaciones de la póliza. Esa acción se podrá ejercitar contra el asegurador solamente o contra éste y el asegurado conjuntamente. Se-gún lo reconoce y esboza la propia opinión del Tribunal, esa acción está “ ‘sujeta a las condiciones de la póliza o contrato y a las defensas que pudieran alegarse por el asegurador e?i acción directa instada por el asegurado’ ”. (Enfasis en el original). Opinión mayoritaria, pág. 391.(1)
Ese perjudicado también tiene la opción de presentar una demanda en contra del asegurado únicamente. Sobre esa acción, el Art. 20.030 del Código de Seguros, supra, establece que “[s]i el perjudicado entablara demanda contra el asegurado solamente, no se estimará por ello que se le prive, subrogándose en los derechos del asegurado con arreglo a la póliza, del derecho de sostener acción contra el *407asegurador y cobrarle luego de obtener sentencia firme contra el asegurado”. (Énfasis suplido).
Esta cláusula faculta a un perjudicado que obtuvo una sentencia a su favor, a subrogarse en los derechos del ase-gurado y entablar una acción contra el asegurador para que sufrague los daños otorgados en la sentencia. Por lo tanto, la aseguradora, en este pleito independiente, podrá presentar todas las defensas que tendría contra el asegu-rado, incluyendo la falta de notificación. Ello pues, por de-finición, la subrogación implica que el tercero perjudicado no puede tener mejor derecho frente a la aseguradora que el propio asegurado.
El dictamen mayoritario intenta evadir las consecuen-cias naturales de la subrogación mediante una interpreta-ción desacertada del estatuto. Así, la Opinión dispone que subrogarse conforme a los términos de la póliza lo que im-plica es que “la responsabilidad del asegurador no será mayor que la pactada en la póliza de seguro ni surgirá en caso de que el asegurado no haya incurrido en actos u omisiones culposas o negligentes”. Opinión mayoritaria, pág. 393, citando a Trigo v. The Travelers Ins. Co., 91 DPR 868, 875 (1965).(2) No obstante, no se expone ningún fundamento válido o convincente para limitar el significado de esa frase únicamente a lo que indica la opinión. No hay argumentos válidos para disponer que subrogarse en la posición de otro no implica, además, que el peijudicado tendrá que enfren-tar todas las defensas que el asegurado hubiera enfrentado frente al asegurador.
Según hemos explicado, el fin primordial del contrato de seguros es proteger al asegurado “ ‘contra la responsabili-dad civil en la que pueda incurrir ante terceros por actos de los que sea legalmente responsable’ ”. Quiñones López v. Manzano Pozas, 141 DPR 139, 153 (1996), citando a J. Castelo Matrán, Diccionario Mapfre de Seguros, Madrid, *408Ed. Mapfre, 1988, pág. 264. Es decir, existe principalmente para beneficio del asegurado, no de terceros. Así, es al ase-gurado a quien, en última instancia, le corresponde decidir si activa la protección que le brinda su póliza de seguro. De no hacerlo, carga con las consecuencias de su inacción.
Ante una situación fáctica como la que nos ocupa re-sulta contrario a derecho, además de injusto, responsabili-zar a Integrand Assurance Company por el pago de una sentencia dictada en un pleito en el cual no se le permitió aportar a la defensa o transigir la reclamación, en clara contravención a los términos de la póliza y las nociones más elementales del debido proceso. Lo anterior cobra aún más relieve cuando surge del expediente que ambas partes conocían de la existencia de la póliza antes de la celebra-ción del juicio y, aun así, optaron por no unir a la asegura-dora como parte en el litigio.
El argumento de la mayoría, de que no se puede dejar desprovisto a un perjudicado que no tiene control sobre si el asegurado notifica o no al asegurador, no tiene mérito. Un demandante siempre puede, y en un caso de daños y peijuicios debe, indagar en el descubrimiento de prueba sobre si existe una póliza que cubra la ocurrencia. Puede, además, traer al pleito a un asegurador de nombre desco-nocido en lo que obtiene toda la información. Lo que no debe ocurrir es que dos partes se beneficien de su inacción, falta de diligencia e incumplimiento con las cláusulas cla-ras de un contrato válido en peijuicio de otro.
El perjudicado tendrá, además, la opción de ir solo contra el causante del daño y, posteriormente, contra su ase-gurador, como ocurrió en este caso. No obstante, en esas situaciones no tendrá más derechos que el asegurado ni el asegurador tendrá menos derechos o defensas de las que tendría contra el asegurado.
Por último, el dictamen que hoy emite una mayoría de este Tribunal tiene el efecto práctico de anular una cláu-sula válidamente pactada entre la aseguradora y su *409asegurado. Peor aún, la opinión mayoritaria fomenta el in-cumplimiento deliberado con el deber de notificación toda vez que admite la adopción de estrategias de litigio centra-das en la marginación de la aseguradora.(3) Crea, además, un entramado impreciso y complicado, donde el asegurador deberá establecer que sufrió un perjuicio —algo bastante obvio— presentando prueba que siempre será hipotética. (4)
Por los fundamentos expuestos, revocaría el dictamen del foro intermedio y reinstalaría en su totalidad la senten-cia del Tribunal de Primera Instancia.

 Según la Opinión del Tribunal, los derechos del asegurador variarán depen-diendo de si la parte perjudicada presenta una acción directa contra el asegurador (independientemente de si incluye al asegurado o no) o si la presenta únicamente contra el asegurado y luego le cobra la sentencia al asegurador. En la primera el asegurador puede levantar defensas que normalmente opondría contra el asegurado y en la segunda alternativa no.


 Este caso es distinto, pues en esa ocasión no estaban ante nuestra conside-ración los efectos de la subrogación entre la aseguradora y el tercero peijudicado.


 ¿Qué incentivo puede tener ahora un demandado para notificarle un inci-dente a su aseguradora? ¿Qué demandante optaría ahora por llevar una reclamación contra una aseguradora si claramente le va a convenir instarla solamente contra el asegurado y luego cobrarle al asegurador?


 Difícilmente el asegurador podrá probar que, de haber tenido la oportunidad de defenderse, hubiera llegado a un acuerdo transaccional, o que hubiese presentado una mejor defensa y, por ende, hubiese conseguido una sentencia de menor cantidad.